Citation Nr: 1716148	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1972.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 


FINDING OF FACT

For the entire period on appeal, the Veteran had, at worst, Level II hearing acuity in the right ear and Level III hearing acuity in the left ear under 38 C.F.R. § 4.85, Table VI.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Initial Rating for Hearing Loss Analysis

The Veteran contends that he is entitled to a compensable rating for his hearing loss because his hearing is worsening and he hears a loud whining at night that affects his sleep.  The pertinent regulations, including VA's criteria for rating hearing loss disabilities, were provided to the Veteran by the RO and will not be repeated here.  See Supplemental Statement of the Case dated in October 2014.  He does not have an exceptional pattern of hearing impairment, so 38 C.F.R. § 4.86 does not apply.

The Veteran was afforded a VA audiological evaluation in August 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
50
60
LEFT
45
50
65
70
70

His average speech thresholds were 51.25 decibels in the right ear and 63.75 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  

The Veteran was referred for a hearing aid evaluation after his VA examination, and underwent the evaluation in September 2010.  The evaluation revealed hearing thresholds within normal limits from 250-500 Hz, downsloping to a mild to moderate sensorineural hearing loss from 1000-8000 Hz bilaterally.  Speech discrimination abilities in a quiet background were considered very good in both ears.  

The Veteran underwent a private audiological evaluation in August 2011.  The audiologist indicated that his pure tone thresholds showed borderline to mild hearing loss to the 2000 Hz level and mild to moderate hearing loss from 3000-8000 Hz bilaterally.  Speech reception thresholds were in agreement with the pure tone averages, indicating good reliability.  Speech discrimination testing was excellent at a soft conversational level.  

The Veteran was afforded another VA audiological evaluation in September 2014.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
50
LEFT
25
40
40
40
50

His average speech thresholds were 40 decibels in the right ear and 43 decibels in the left ear.  Speech audiometry revealed a speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  

In light of the lay and medical evidence, the Board finds that the Veteran's hearing loss does not warrant a compensable rating for the entire period on appeal.  In making this determination, the Board found the VA examination results probative.  Although the Veteran indicated that one of his earlier VA examination results were invalid, the VA examination results were consistent with each other and the private audiological evaluation.  Moreover, the Board relied on all of the examinations in determining a higher initial rating is not warranted.

The August 2010 examination shows that the right ear's pure tone threshold average was 51.25 and the speech discrimination score was 88 percent, a combination that warrants a 'II' numeric designation pursuant to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's pure tone threshold average was 63.75  and the speech discrimination score was 88 percent, a combination that warrants a 'III' numeric designation pursuant to Table VI.  Id.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is entitled to a 0 percent rating.  Id. at Table VII.

The September 2014 examination shows that the right ear's pure tone threshold average was 40 and the speech discrimination score was 92 percent, a combination that warrants a 'I' numeric designation pursuant to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI. The left ear's pure tone threshold average was 43 and the speech discrimination score was 80 percent, a combination that warrants a 'III' numeric designation pursuant to Table VI.  Pursuant to Table VII, after entering the Veteran's left ear (as the poorer ear) and right ear numeric designations, the Veteran is still only entitled to a 0 percent rating.  Id. at Table VII.

The Board considered the Veteran's statements regarding the severity of his hearing loss.  Although the Veteran is competent to report symptoms such as difficulty hearing, he is not competent to report that his hearing acuity warrants a higher evaluation under VA's tables for rating hearing loss disabilities.  Disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board thus finds that the audiological evaluations afforded to the Veteran are more probative in establishing his specific level of hearing loss.  In light of the competent medical and lay evidence, the Board finds that the Veteran is not entitled to a compensable rating for his hearing loss for the entire period on appeal. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as hearing loss, tinnitus, and the use of hearing aids.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86(a).  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not show, and the Veteran has not alleged, that his bilateral hearing loss has rendered him unemployable.  Thus, the issue has not been raised in this case.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, service records, private medical records, and VA medical records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his hearing loss  The examinations were adequate because they were performed by an audiologist, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  Importantly, the Veteran has not alleged that his hearing has worsened since the September 2014 examination. 

Additionally, the Veteran provided testimony to the Board in August 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met as no additional evidence was received after the most recent Supplemental Statement of the Case.  



[Continued on Next Page]
ORDER

A compensable rating for bilateral hearing loss is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


